 I join in 
the congratulations extended to you. Sir, on your election as President of the 
General Assembly at its forty-seventh session. Your election symbolizes the 
great changes taking place throughout the world, and is a tribute to your 
country and to your people, as well as to you yourself. 

I should also like to pay a special tribute to you your predecessor, 
Mr. Samir Shihabi, the former Permanent Representative of Saudi Arabia, for 
the manner in which he presided over the affairs of the General Assembly 
during its forty-sixth session. 
There can be no doubt that there has been no period in our lifetime when 
the world has enjoyed greater hope for a lasting international peace than it 
does now. The gradual reduction of tension and the eventual elimination of 
antagonisms between the world's two foremost military Powers have had dramatic 
results in nuclear disarmament, and ultimately contributed to the end of the 
cold war. Today, the widening circle of democracy holds out the promise of an 
international environment that could become even more conducive to the 
attainment of international peace and security. 
None the less, many problems persist and plague the Earth, threatening 
our never-ending search for justice, equality and peace. Democracy, so 
cherished and championed, within certain national borders, is often less 
cherished, if not disregarded, when it comes to the interests of the large and 
powerful countries, on the one hand, and those of the smaller and economically 
weaker States, on the other. 
Moreover, nationalism, which could, and should, be a progressive vehicle 
for unifying peoples, rather than dividing them, has on occasion been 
encouraged to manifest its narrowest and most intolerant forms. In too many 
parts of the world, old ethnic antagonisms have been reawakened and are being 
exploited by demagogues who are very adept at using these antagonisms to serve 
their selfish and short-sighted ambitions. Unfortunately, far too often the 
victims of this demagoguery have no recourse to any legal mechanism that might 
spare their lives and end their suffering. 

Tragically, we have seen certain scenarios played out far too often. At 
first, the world sits idly by and barely notices the insulting words and the 
offensive speeches that are made. Then, even more inflammatory rhetoric is 
spouted, and eventually stones are hurled. Next, individuals are assaulted in 
the streets and their homes are invaded and vandalized. Before too long, 
conditions deteriorate irreparably. 
For some, that constitutes a point of no return. Ignorance, which breeds 
hatred, accelerates and races forward unchecked, building its own momentum 
with ever-increasing destructive force. Entire neighbourhoods or villages are 
placed under siege. The demagogues, by now totally intoxicated by the false 
power of the forces they have unleashed, will always try to claim to be 
defending the loftiest ideals. In fact, they are simply following their 
basest instincts. 
Vanuatu has long been disturbed by the hesitancy and reluctance of some 
members of the international community to address this very troublesome 
issue. In the past we have warned that failure to examine the causes of 
ethnic antagonisms or intercommunal conflicts, failure to devise peaceful ways 
to resolve them, could only lead to a situation in which, one day, 
international peace and security would be quite seriously threatened by such 
developments. Regrettably, that day has now arrived. Thus, while some of us 
have never had more reason to rejoice and others have never had more reason to 
mourn, still others have never faced a less certain future. 
What possible joy can a mother in the Balkans feel when she buries her 
young son whose life was ended by an unknown sniper's bullet? What possible 

joy can a father in Somalia feel when he watches his daughter die a slow and 
painful death from starvation? What can possibly ease the terror that fills 
the hearts of defenceless and innocent refugees who find themselves caught in 
the vice of political and social indifference or who behold the chaos in 
native lands they had always considered havens of justice and equality. 
While some rightly rejoice over the end of the cold war and the spread of 
democracy, others are homeless and continue to suffer the pangs of hunger 
often the result of economic deprivation. Still others mourn the sudden and 
violent end of the lives of their loved ones and wonder anxiously whether they 
themselves will survive to see the next sunrise. While some are able to 
applaud what has been achieved, others can only contemplate the long road 
still to be travelled. 

From South Africa to Afghanistan, from Cambodia to Haiti, from Bosnia and 
Herzegovina to East Timor, from the heart of Europe all the way to the sunny 
South Pacific, people are suffering some for a long time now because of 
the difficulties of all kinds that they face, and the international community 
must still shoulder the major responsibility. 
All these ideas are emphasized in the Secretary-General's remarkable 
report entitled "An Agenda for Peace". He has made a thought-provoking 
analysis, and we find this document to be a very good starting-point for 
much-needed discussions as we approach the fiftieth anniversary of the United 
Nations and as mankind prepares to enter the twenty-first century. 
The international political environment is not the only environment that 
concerns us. Much has been written and much has been said about the Earth 
Summit held this past June in Rio de Janeiro, Brazil. It remains to be seen 
what will be done as a follow-up to that very important meeting. 
We are pleased to note that some very positive measures have already been 
taken. The United Nations Development Programme (UNDP) is to be commended for 
having made a significant financial contribution to Capacity 21. Canada has 
indicated that it will follow suit. We trust that others also will do so very 
soon. This important initiative will help the developing countries formulate 
national policies and legislation in support of the environment and 
sustainable development. It will focus on the technical training of human 
resources and the strengthening of regional and national institutions. More 
importantly, it will show how serious the developed countries of the North are 
about the extensive multilateral commitments necessary to breathe life into 
our post-Rio journey. 

At this session of the General Assembly a number of important measures 
should be taken as follow-ups to the Earth Summit. Among these, of course, is 
the establishment of a high-level commission on sustainable development. It 
is our hope that the commission's secretariat will be situated at United 
Nations Headquarters here in New York and that the commission will meet in New 
York so that all countries will have an opportunity to participate in, and 
contribute to, the commission's important work. Situating the commission's 
secretariat elsewhere and holding its meetings outside New York would without 
any doubt result in sharply reduced participation by a large number of 
developing countries and would limit the commission's effectiveness. 
Furthermore, we feel that situating the commission in New York would be most 
cost-effective for the United Nations and would stimulate the very necessary 
interaction between the commission, UNDP, the United Nations Population Fund 
(UNFPA), the World Bank and the other multilateral agencies that are so 
essential to making the follow-up to Rio meaningful and effective. 
We strongly believe, as do our colleagues in the Alliance of Small Island 
States (AOSIS), that the decisions made with respect to the site of the 
commission's secretariat, the venue of its meetings, its size and its 
composition will be critical in determining whether there will be universal 
participation and transparency in the work of the commission. Our major 
concern is that this matter not be decided on any ground except what is likely 
to lead to the most effective functioning of the commission and its productive 
interaction with other agencies. 

During the current session of the General Assembly, an intergovernmental 
committee to negotiate a convention on drought and desertification will also 
be established. Vanuatu intends to participate actively in that committee's 
work and to lend its support to those countries most immediately threatened by 
drought and desertification. We feel that addressing this problem is one of 
the greatest challenges facing the international community. 
Another of the very important measures the General Assembly will consider 
as a follow-up to the Earth Summit is the proposal to hold a world conference 
on the sustainable development of the small island States. Such a meeting is 
long overdue. We hope a resolution on convening the conference will be 
adopted by consensus and that the essential objective of the conference, which 
AOSIS is proposing be held in Barbados, will be to ensure concrete and 
meaningful action by the international community to assist the world's most 
vulnerable, yet very frequently overlooked, countries. We appeal to all 
countries to lend their support to this conference and to join us in the warm 
and friendly atmosphere of Barbados next June in order to continue our journey 
together on the road charted by the Rio Conference. 
Vanuatu is not only a small island State but also a least developed 
country. We therefore have a real concern for our economy as well as for 
political democracy. Thus, we aspire also to economic development. 
Therefore, we join in the appeals for measures to correct the trade 
imbalances, to reduce the debt burden, and to establish fair prices for our 
commodities. We believe that measures must be taken to overcome these 
scourges of underdevelopment. 

This subject is of such great importance that we approach the question of 
the reform and restructuring of the United Nations development system with a 
great deal of hope that creative approaches will be devised and effectively 
utilized in the post-cold-war period. 
We are pleased and proud to report that next month our Parliament in 
Vanuatu will act on legislation required for the ratification of the United 
Nations Framework Convention on Climate Change, and the Convention on 
Biological Diversity. We strongly feel it is essential that these conventions 
be ratified, enter into force and be strictly adhered to at the earliest 
possible moment. 
We are also pleased that there is finally a convention banning chemical 
weapons. We pray that those who possess such weapons and those who would 
possess them will see the wisdom of becoming parties to that legal 
instrument and forever banning those horrible tools of death. 

Environmental disasters that have recently struck countries as diverse 
and geographically distant from each other as the Bahamas, France, Nicaragua, 
Pakistan and the United States suggest that the world has not a moment to 
spare if we are to avoid the potential global calamity that could result from 
mankind's long-term abuse of the environment. Precautionary, preventive 
measures should be taken now; otherwise it will most assuredly be too late. 
For decades, the peoples of the South Pacific have seen their region 
utilized for the testing of nuclear weapons, for the dumping of radioactive 
wastes and, most recently, for the destruction of chemical weapons. Our 
region paid high and unwanted costs for technologies from which we received 
comparatively little benefit. Today, we South Pacific leaders are very 
concerned about plans to ship plutonium through our waters. We trust that 
those who are involved in these plans will heed our voices while we still have 
voices to be heard. 
I conclude by joining in the welcome that has been expressed to all of 
our new Members. Theirs has not been an easy path to statehood, international 
recognition and membership of the United Nations. We salute their 
perseverance and their vision of their own futures. We stand ready to join 
hands with them in forging a more effective, more representative and more 
responsive United Nations. In that way we shall help to create a more 
democratic international order a world order that is democratic in fact as 
well as in word; a world order that respects all countries, whether large and 
powerful or small and vulnerable.